Citation Nr: 0115785	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1957 to February 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Department of 
Veterans Affairs  (VA) Regional Office (RO) in Houston, 
Texas.  In that determination, the RO denied service 
connection for bilateral hearing loss.  The appellant 
disagreed and this appeal ensued.  In February 2001, a 
hearing was held before the undersigned member of the Board 
in San Antonio, Texas.  During that hearing, the appellant 
complained of ringing in the ear, which may be interpreted as 
an informal service-connection claim for that benefit.  As 
the RO has not developed or adjudicated that claim, it is 
referred to the RO for appropriate action.


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In cases before the Board regarding entitlement to service 
connection for an impaired hearing disability, the 
regulations at 38 C.F.R. § 3.385 define the level of hearing 
which must be clinically established in order to classify the 
impaired hearing as a disability for which service connection 
can be granted.  The Board is bound by this regulation.  38 
U.S.C.A. § 7104(c).  Impaired hearing shall be considered a 
disability when: the threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of the frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(with respect to a claim for service connection for hearing 
loss, the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.)

Current medical records indicate that appellant had an 
audiological examination at a private facility in April 1998.  
Although the physician who conducted the audiological 
examination stated that the appellant's bilateral hearing 
loss is service connected, he did not express the results of 
the audiological examination numerically.  Hence, the Board 
may not interpret the results of the private audiological 
examination by the graph alone without the examiner stating 
the numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 
474  ("[t]he Court is unable to determine the results of [an 
audiological examination] graph.").  The record does not 
include results of another audiological examination.  
Therefore, an audiological examination is required to clarify 
the current diagnosis and to establish whether there is a 
nexus between any current bilateral hearing disorder and his 
service.

Accordingly, this case is REMANDED for the following:

1. The RO should request that the 
appellant supply the names and 
addresses of any individuals or 
treatment facilities that have 
conducted audiological examinations or 
that have treated him for hearing 
loss.  All documents obtained should 
be associated with the claims file 
thereafter.

2. The appellant should be afforded a VA 
audiological 
examination to establish whether the 
appellant has current bilateral 
hearing loss and, if so, the nature 
and etiology of his bilateral hearing 
loss.  The claims file and a copy of 
this remand must be made available to 
the examiner for review before the 
examination.  The audiologist should 
opine whether the appellant has a 
current bilateral hearing loss and, if 
so, should opine whether it is at 
least as likely as not related to the 
appellant's active service.  The 
audiologist should provide the results 
of the audiological examination in 
numerical form and the examiner should 
affirm that he reviewed the claims 
file.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4.  After the development requested above 
has been
 completed to the extent possible, the 
RO should again review the record.  If 
any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1968).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


